PER CURIAM.
We have for review a final judgment of partition ordering the public sale of certain property owned by appellant and appellee as tenants in common. The appealed judgment contains a provision that “neither party to this Cause or any person acting on either party’s behalf as agent, servant, or employee shall be allowed to bid at public sale of said property.” Neither the original record nor the supplemental record filed pursuant to an order of this court contains a stipulation or unqualified agreement by either party explicitly waiving their inherent right to bid on the property at public sale and agreeing that the order should contain such a drastic provision. We know of no legal authority for curtailing either party's rights to bid in this manner. Even though neither party wants to buy the property at the decreed sale, the provision effectively deprives each party of the right to submit a bid to protect his or her interest against sale of the property at a price far below market value. We are in sympathy with the motivations of the esteemed trial judge in this case and his attempts to deal with the bickering of these parties, but we are compelled to reverse the appealed judgment and order the quoted provision stricken. This case is remanded for further proceedings consistent herewith.
REVERSED and REMANDED.
JOANOS and ZEHMER, JJ., and MINER, CHARLES E., Jr., Associate Judge, concur.